Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 13, and 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-9, 12-17, 21, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (U.S. Pat. No. 5,895,940, hereinafter refer to Kim) in view of Rashed et al. (U.S. 2014/0001563 A1, hereinafter refer to Rashed).
Regarding Claim 1: Kim discloses an integrated circuit (see Kim, Figs.2-3 as shown below and col.1, lines 4-9) comprising: 

    PNG
    media_image1.png
    860
    724
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    389
    609
    media_image2.png
    Greyscale

two parallel active zones (34/36/54/56) extending in a second direction (Y) that includes a p-type active zone (34/36) located in an n-type well (30) and an n-type active zone (54/56) located in a p-type well (50), wherein each of the p-type active zone (34/36) and the n-type active zone (54/56) includes a channel region between a source or a drain (S/D) aligned along the first direction (X), and wherein the p- type active zone (34/36) having channel regions is separated from the n-type active zone (54/56) having channel regions along a second direction (Y) that is different from the first direction (X) (see Kim, Figs.2-3 as shown above); 
an n-type pick-up region (32) located in the n-type well (30) (see Kim, Figs.2-3 as shown above); 
a p-type pick-up region (52) located in the p-type well (50) (see Kim, Figs.2-3 as shown above); 
32) and the p-type pick-up region (52) are separated from each other along the second direction (Y) (see Kim, Fig.2 as shown above); 
a first power rail (VDD) conductively connected with the n- type pick-up region (32), and wherein the p-type active zone (34/36) is between the first power rail (VDD) and the n- type active zone (54/56) and separates the first power rail (VDD) from the n-type active zone (54/56) (see Kim, Figs.2-3 as shown above); 
a first conductive segment (note: a middle portion of wiring between VDD terminal and n-type pick-up region 32 considers as a first conductive segment) in direct contact with the n-type pick-up region (32) (see Kim, Figs.2-3 as shown above); 
a first via connection (note: a portion of wiring of VDD which forms a direct contact with n-type pick-up region 32 considers as a first via connection) connected between the first power rail (VDD) and the first conductive segment (middle portion of wiring between VDD terminal and n-type pick-up region 32) (see Kim, Figs.2-3 as shown above); 
a second power rail (VSS) conductively connected with the p-type pick-up region (52), and wherein the n-type active zone (54/56) is between the second power rail (VSS) from the p-type active zone (34/36) and separates the second power rail (VSS) from the p-type active zone (34/36) (see Kim, Figs.2-3 as shown above);
a second conductive segment (note: a middle portion of wiring between Vss terminal and p-type pick-up region 52 considers as a second conductive segment) in direct contact with the p-type pick-up region (52) (see Kim, Figs.2-3 as shown above); and
note: a portion of wiring of VSS which forms a direct contact with p-type pick-up region 52 considers as a second via connection) connected between the second power rail (VSS) and the second conductive segment (a middle portion of wiring between Vss terminal and p-type pick-up region 52) (see Kim, Figs.2-3 as shown above).
Kim is silent upon explicitly disclosing the plan view layout of the first power rail (VDD) wiring and the second power rail (VSS) wiring wherein two parallel active zones extending in a first direction that includes a p-type active zone and an n-type active zone, wherein each of the p-type active zone and the n-type active zone includes a channel region between a source or a drain aligned along the first direction, 
a first power rail extending in the first direction; 
wherein the p-type active zone is between the first power rail and the n- type active zone and separates the first power rail from the n-type active zone;
a first conductive segment extending in the second direction; 
a first via connection connected between the first power rail and the first conductive segment; 
a second power rail extending in the first direction;
wherein the n-type active zone is between the second power rail from the p-type active zone and separates the second power rail from the p-type active zone;
a second conductive segment extending in the second direction; and
P20181178US00a second via connection connected between the second power rail and the second conductive segment.

For support see Rashed, which teaches wherein two parallel active zones (112P/112N) extending in a first direction (X) that includes a p-type active zone (112P) and an n-type active zone (112N), wherein each of the p-type active zone (112P) and the n-type active zone (112N) includes a channel region between a source or a drain (S/D) aligned along the first direction (X) (see Rashed, Fig.5 as shown below and ¶ [0034]), 

    PNG
    media_image3.png
    603
    643
    media_image3.png
    Greyscale

a first power rail (140H) extending in the first direction (X) (see Rashed, Fig.5 as shown above); 
wherein the p-type active zone (112P) is between the first power rail (140H) and the n- type active zone (112N) and separates the first power rail (140H) from the n-type active zone (112N) (see Rashed, Fig.5 as shown above);
a first conductive segment (150PG) extending in the second direction (Y) (see Rashed, Fig.5 as shown above); 
192P) connected between the first power rail (140H) and the first conductive segment (150PG) (see Rashed, Fig.5 as shown above); 
a second power rail (140L) extending in the first direction (X) (see Rashed, Fig.5 as shown above);
wherein the n-type active zone (112N) is between the second power rail (140L) from the p-type active zone (112P) and separates the second power rail (140L) from the p-type active zone (112P) (see Rashed, Fig.5 as shown above);
a second conductive segment (150NG) extending in the second direction (Y) (see Rashed, Fig.5 as shown above); and
P20181178US00a second via connection (192N) connected between the second power rail (140L) and the second conductive segment (150NG) (see Rashed, Fig.5 as shown above).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Kim and Rashed to enable the known structure/arrangements of power rail and active zones as taught by Rashed in order to increase in transistor width that result in increased circuit performance (see Rashed, Fig.5 as shown above and ¶ [0034]).
Regarding Claim 3: Kim as modified teaches an integrated circuit as set forth in claim 1 as above. The combination of Kim and Rashed is silent upon explicitly disclosing wherein the n-type pick-up region is between the first power rail and the p-type active zone and separates the first power rail from the p-type active zone. 
However, modifying structure/arrangements of power rail and active zones of Kim according to the teachings of Rashed necessarily results the n-type pick-up region 
Regarding Claim 4: Kim as modified teaches an integrated circuit as set forth in claim 1 as above. The combination of Kim and Rashed is silent upon explicitly disclosing wherein the p-type pick-up region is between the second power rail and the n-type active zone and separates the second power rail from the n-type active zone.  
However, modifying structure/arrangements of power rail and active zones of Kim according to the teachings of Rashed necessarily results the p-type pick-up region to be between the second power rail and the n-type active zone and separates the second power rail from the n-type active zone.
Regarding Claim 5: Kim as modified teaches an integrated circuit as set forth in claim 1 as above. The combination of Kim and Rashed further teaches wherein the n-type pick-up region (32) is separated from the p-type pick-up region (52) by the two parallel active zones (34/36/54/56) (see Kim, Fig.2 as shown above).  
Regarding Claim 6: Kim as modified teaches an integrated circuit as set forth in claim 1 as above. The combination of Kim and Rashed further teaches wherein the two parallel active zones (34/36/54/56) are separated in by the n-type pick-up region (32) and the p-type pick-up region (52) (see Kim, Fig.2 as shown above).  
Regarding Claim 7: Kim as modified teaches an integrated circuit as set forth in claim 1 as above. The combination of Kim and Rashed further teaches wherein an n-type carrier density in the n- type pick-up region (32) is higher than the n-type carrier density in the n-type well (30), and a p-type 3Docket No. T5057-1431UPATENT P20181178US00 carrier density in the p-type pick-up region 52) is higher than the p-type carrier density in the p-type well (50) (see Kim, Figs.2-3 as shown above).
Regarding Claims 8 and 9: Kim as modified teaches an integrated circuit as set forth in claim 1 as above. The combination of Kim and Rashed further teaches wherein the n-type pick-up region (32) has a width extending in the first direction and has a height extending in the second direction, and wherein the height is less than 25% of the width (see Kim, Figs.2-3 as shown above) (as claimed in claim 8);
wherein the p-type pick-up region (52) has a width extending in the first direction and has a height extending in the second direction, and wherein the height is less than 25% of the width (see Kim, Figs.2-3 as shown above) (as claimed in claim 9).
The combination of Kim and Rashed teaches an overlapping ranges as shown above; therefore, it would have been obvious to one of ordinary skill in the art of making semiconductor devices to determine the dimensions of n-type pick-up region and p-type pick-up region through routine experimentation and optimization to prevent damage caused by excessive voltage upon latch-up of the built-in thyristors because the dimensions of n-type pick-up region and p-type pick-up region is a result-effective variable and there is no evidence indicating that it is critical or produces any unexpected results and it has been held that it is not inventive to discover the optimum or workable ranges of a result-effective variable within given prior art conditions by routine experimentation.  See MPEP § 2144.05 
Regarding Claim 12: Kim as modified teaches an integrated circuit as set forth in claim 1 as above. The combination of Kim and Rashed further teaches  wherein an 34/36) and the n- type active zone (54/56) (see Kim, Figs.2-3 as shown above).
Regarding Claim 13: Kim discloses an integrated circuit (see Kim, Figs.2-3 as shown above and col.1, lines 4-9) comprising: 
two parallel active zones (34/36/54/56) extending in a second direction (Y) that includes a first-type active zone (34/36/54/56) in a second-type well (30/50) and a second-type active zone (34/36/54/56) in a first-type well (30/50), wherein each of the first-type active zone (34/36) and the second-type active zone (54/56) includes a channel region between a source or a drain (S/D) aligned along the first direction (X) and wherein the first-type active zone (34/36/54/56) having channel regions is separated from the second-type active zone (34/36/54/56) having channel regions along a second direction (Y) that is perpendicular to the first direction (X) (see Kim, Fig.2 as shown above);




  P20181178US00a first power rail (VDD/VSS) configured to have a first voltage, and wherein the first-type active zone (34/36/54/56) is between the first power rail (VDD/VSS) and the second-type active zone (34/36/54/56) and separates the first power rail (VDD/VSS) from the second-type active zone (34/36/54/56) (see Kim, Figs.2-3 as shown above); 
a second power rail (VDD/VSS) configured to have a second voltage, and wherein the second-type active zone (34/36/54/56) is between the second power rail (VDD/VSS) from the first- type active zone (34/36/54/56) and separates the second power rail (VDD/VSS) from the first-type active zone (34/36/54/56) (see Kim, Figs.2-3 as shown above); 
Y) (see Kim, Fig.2 as shown above); 
a first-type pick-up region (32/52), in the first-type well (30/50) and between the two parallel cell boundaries, conductively connected with the first power rail (VDD/VSS) (see Kim, Figs.2-3 as shown above); 
a first conductive segment (note: a middle portion of wiring between VDD/VSS terminal and pick-up region 32/52 considers as a conductive segment) in direct contact with the first-type pick-up region (32/52) (see Kim, Figs.2-3 as shown above); 
a first via connection (note: a portion of wiring of VDD/VSS which forms a direct contact with pick-up region 32/52 considers as via connection) connected between the first power rail (VDD/VSS) and the first conductive segment (see Kim, Figs.2-3 as shown above); and 
wherein the first-type pick-up region (32/52) is separated from the two parallel active zones along a direction that is different from the first direction (X) (see Kim, Figs.2-3 as shown above). 
Kim is silent upon explicitly disclosing wherein two parallel active zones extending in a first direction that includes a first-type active zone and an second-type active zone, wherein each of the first-type active zone and the second-type active zone includes a channel region between a source or a drain aligned along the first direction,
  P20181178US00a first power rail extending in the first direction; 
wherein the first-type active zone is between the first power rail and the second- type active zone and separates the first power rail from the second-type active zone;
a second power rail extending in the first direction; 

a first conductive segment extending in the second direction;
a first via connection connected between the first power rail and the first conductive segment.
Before effective filing date of the claimed invention the disclosed structure/arrangements of power rail and active zones were known in order to increase in transistor width that result in increased circuit performance.
For support see Rashed, which teaches wherein two parallel active zones (112P/112N) extending in a first direction (X) that includes a first-type active zone (112P) and an second-type active zone (112N), wherein each of the first-type active zone (112P) and the second-type active zone (112N) includes a channel region between a source or a drain (S/D) aligned along the first direction (X) (see Rashed, Fig.5 as shown above and ¶ [0034]), 
a first power rail (140H) extending in the first direction (X) (see Rashed, Fig.5 as shown above); 
wherein the first-type active zone (112P) is between the first power rail (140H) and the second- type active zone (112N) and separates the first power rail (140H) from the second-type active zone (112N) (see Rashed, Fig.5 as shown above);
a second power rail (140L) extending in the first direction (X) (see Rashed, Fig.5 as shown above);
112N) is between the second power rail (140L) from the first-type active zone (112P) and separates the second power rail (140L) from the first-type active zone (112P) (see Rashed, Fig.5 as shown above);
a first conductive segment (150PG) extending in the second direction (Y) (see Rashed, Fig.5 as shown above); 
a first via connection (192P) connected between the first power rail (140H) and the first conductive segment (150PG) (see Rashed, Fig.5 as shown above).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Kim and Rashed to enable the known structure/arrangements of power rail and active zones as taught by Rashed in order to increase in transistor width that result in increased circuit performance (see Rashed, Fig.5 as shown above and ¶ [0034]).
Regarding Claim 14: Kim as modified teaches an integrated circuit as set forth in claim 13 as above. The combination of Kim and Rashed further teaches wherein a second-type pick-up region (52), in the second-type well (50) and between the two parallel cell boundaries, conductively connected to the second power rail (VSS) (see Kim Fig.2 as shown above);
second conductive segment (note: a middle portion of wiring between Vss terminal and p-type pick-up region 52 considers as a second conductive segment) in direct contact with the second-type pick-up region (52) (see Kim Figs.2-3 as shown above); and
192N) connected between the second power rail (140L) and the second conductive segment (192N) (see Rashed, Fig.5 as shown above).  
The combination of Kim and Rashed is silent upon explicitly disclosing wherein a second conductive segment extending in the second direction.
However, modifying structure/arrangements of power rail and active zones of Kim according to the teachings of Rashed necessarily results the second conductive segment to extend in the second direction.
Regarding Claim 15: Kim as modified teaches an integrated circuit as set forth in claim 13 as above. The combination of Kim and Rashed further teaches wherein the first-type well (30) is n-type and the second-type well (50) is p-type, and wherein the first voltage is a first supply voltage (VDD) and the second voltage (VSS) is a second supply voltage is lower than the first supply voltage (see Kim, Figs.2-3 as shown above).
Regarding Claim 16: Kim as modified teaches an integrated circuit as set forth in claim 13 as above. The combination of Kim and Rashed further teaches wherein the first-type well (50) is p-type and the second-type (30) well is n-type, and wherein the second voltage (VDD) is a first supply voltage and the first voltage (VSS) is a second supply voltage is lower than the first supply voltage (see Kim, Figs.2-3 as shown above).  
Regarding Claim 17: Kim as modified teaches an integrated circuit as set forth in claim 13 as above. The combination of Kim and Rashed further teaches wherein an analog cell including a circuit having transistors in the first-type active zone 34/36/54/56) and the second-type active zone (34/36/54/56) (see Kim, Figs.2-3 as shown above).  
Regarding Claim 21: Kim discloses an integrated circuit (see Kim, Figs.2-3 as shown above and col.1, lines 4-9) comprising: 
two parallel active zones (34/36/54/56) extending in a first direction that includes a p-type active zone (34/36) located in an n-type well (30) and an n-type active zone (54/56) located in a p-type well (50), wherein each of the p-type active zone (34/36) and the n-type active zone (54/56) includes a channel region between a source or a drain (S/D) aligned along the first direction (X), and wherein the p- type active zone (34/36) having channel regions is separated from the n-type active zone (54/56) having channel regions along a second direction that is different from the first direction (see Kim, Figs.2-3 as shown above); 
an n-type pick-up region (32), in the n-type well (30), forming a first guard-ring surrounding the p- type active zone (34/36) (see Kim, Figs.2-3 as shown above); 
a p-type pick-up region (52), in the p-type well (50), forming a second guard-ring surrounding the n-type active zone (54/56) (see Kim, Figs.2-3 as shown above); 
wherein the n-type pick-up region (32) and the p-type pick-up region (52) are separated from each other along the second direction (see Kim, Figs.2-3 as shown above); 6Docket No. T5057-1431UPATENT P20181178US00 
a first power rail (VDD) conductively connected with the n- type pick-up region (32), and wherein the p-type active zone (34/36) is between the first power rail (VDD) and the n- type active zone (54/56) and separates the first power rail (VDD) from the n-type active zone (54/56) (see Kim, Figs.2-3 as shown above); 
note: a middle portion of wiring between VDD terminal and n-type pick-up region 32 considers as a first conductive segment) in direct contact with the n-type pick-up region (32) (see Kim, Figs.2-3 as shown above); 
a first via connection (note: a portion of wiring of VDD which forms a direct contact with n-type pick-up region 32 considers as a first via connection) connected between the first power rail (VDD) and the first conductive segment (note: a middle portion of wiring between VDD terminal and n-type pick-up region 32 considers as a first conductive segment) (see Kim, Figs.2-3 as shown above); 
a second power rail (VSS) conductively connected with the p-type pick-up region (52), and wherein the n-type active zone (54/56) is between the second power rail (VSS) from the p-type active zone (34/36) and separates the second power rail (VSS) from the p-type active zone (34/36) (see Kim, Figs.2-3 as shown above);
a second conductive segment (note: a middle portion of wiring between Vss terminal and p-type pick-up region 52 considers as a second conductive segment) extending in the second direction and in direct contact with the p-type pick-up region (52) (see Kim, Figs.2-3 as shown above); and 
a second via connection (note: a portion of wiring of VSS which forms a direct contact with p-type pick-up region 52 considers as a second via connection) connected between the second power rail (VSS) and the second conductive segment (see Kim, Figs.2-3 as shown above). 
Kim is silent upon explicitly disclosing the plan view layout of the first power rail (VDD) wiring and the second power rail (VSS) wiring wherein two parallel active zones extending in a first direction that includes a p-type active zone and an n-type active wherein each of the p-type active zone and the n-type active zone includes a channel region between a source or a drain aligned along the first direction,
a first power rail extending in the first direction; 
wherein the p-type active zone is between the first power rail and the n- type active zone and separates the first power rail from the n-type active zone; 
a first conductive segment extending in the second direction; 
a first via connection connected between the first power rail and the first conductive segment; 
a second power rail extending in the first direction;
wherein the n-type active zone is between the second power rail from the p-type active zone and separates the second power rail from the p-type active zone;
a second conductive segment extending in the second direction; and
P20181178US00a second via connection connected between the second power rail and the second conductive segment.
Before effective filing date of the claimed invention the disclosed structure/arrangements of power rail and active zones were known in order to increase in transistor width that result in increased circuit performance.
For support see Rashed, which teaches wherein two parallel active zones (112P/112N) extending in a first direction (X) that includes a p-type active zone (112P) and an n-type active zone (112N), wherein each of the p-type active zone (112P) and the n-type active zone (112N) includes a channel region between a source or a drain (S/D) aligned along the first direction (X) (see Rashed, Fig.5 as shown above and ¶ [0034]), 
140H) extending in the first direction (X) (see Rashed, Fig.5 as shown above); 
wherein the p-type active zone (112P) is between the first power rail (140H) and the n- type active zone (112N) and separates the first power rail (140H) from the n-type active zone (112N) (see Rashed, Fig.5 as shown above);
a first conductive segment (150PG) extending in the second direction (Y) (see Rashed, Fig.5 as shown above); 
a first via connection (192P) connected between the first power rail (140H) and the first conductive segment (150PG) (see Rashed, Fig.5 as shown above); 
a second power rail (140L) extending in the first direction (X) (see Rashed, Fig.5 as shown above);
wherein the n-type active zone (112N) is between the second power rail (140L) from the p-type active zone (112P) and separates the second power rail (140L) from the p-type active zone (112P) (see Rashed, Fig.5 as shown above);
a second conductive segment (150NG) extending in the second direction (Y) (see Rashed, Fig.5 as shown above); and
P20181178US00a second via connection (192N) connected between the second power rail (140L) and the second conductive segment (150NG) (see Rashed, Fig.5 as shown above).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Kim and Rashed to enable the known structure/arrangements of power rail and active zones as 
Regarding Claim 23: Kim as modified teaches an integrated circuit as set forth in claim 21 as above. The combination of Kim and Rashed further teaches wherein the n-type pick-up region (32) is configured to have a first supply voltage (VDD), and the p-type pick-up region (52) is configured to have a second supply voltage (VSS) which is lower than the first supply voltage (see Kim, Figs.2-3 as shown above).  
Claims 10 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (U.S. Pat. No. 5,895,940, hereinafter refer to Kim) and Rashed et al. (U.S. 2014/0001563 A1, hereinafter refer to Rashed) as applied to claims 1 and 21 as above, and further in view of Ouyang et al. (U.S. 2014/0291765 A1, hereinafter refer to Ouyang).
Regarding Claims 10 and 24: Kim as modified teaches an integrated circuit as applied to claim 1 and 21 above. The combination of Kim and Rashed is silent upon explicitly disclosing wherein the p-type well is a part of a p-type substrate and the n-type well is formed in the p-type substrate (as claimed in claim 10);
wherein the p-type well is a part of a p-type substrate and the n-type well is formed in the p-type substrate (as claimed in claim 24).
Before effective filing date of the claimed invention the disclosed p-type doped substrate were known in order to improve efficiency of electrostatic discharge.
For support see Ouyang, which teaches wherein the p-type well (302) is a part of a p-type substrate (300) and the n-type well (301) is formed in the p-type substrate (300) (see Ouyang, Figs.3-4, ¶ [0029], and ¶ [0038]- ¶ [0039]) (as claimed in claim 10);
302) is a part of a p-type substrate (300) and the n-type well (301) is formed in the p-type substrate (300) (see Ouyang, Figs.3-4, ¶ [0029], and ¶ [0038] - ¶ [0039]) (as claimed in claim 24).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Kim, Rashed, and Ouyang to enable the p-type well (302) as a part of a p-type substrate (300) and the n-type well (301) to be formed in the p-type substrate (300) as taught by Ouyang in order to improve efficiency of electrostatic discharge (see Ouyang, Figs.3-4, ¶ [0029], and ¶ [0038]- ¶ [0039]).
Claims 11 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (U.S. Pat. No. 5,895,940, hereinafter refer to Kim) and Rashed et al. (U.S. 2014/0001563 A1, hereinafter refer to Rashed) as applied to claims 1 and 21 as above, and further in view of Salcedo et al. (U.S. 2006/0151836 A1, hereinafter refer to Salcedo).
Regarding Claims 11 and 25: Kim as modified teaches an integrated circuit as applied to claim 1 and 21 above. The combination of Kim and Rashed is silent upon explicitly disclosing wherein the n-type well is a part of a n-type substrate and the p-type well is formed in the n-type substrate (as claimed in claim 11);
wherein the n-type well is a part of an n-type substrate and the p-type well is formed in the n-type substrate (as claimed in claim 25).
Before effective filing date of the claimed invention the disclosed n-type well were known to be a part of a n-type substrate and the p-type well to be formed in the n-type substrate in order to obtain a protection device without gate reliability problems, a 
For support see Salcedo, which teaches wherein the n-type well (16) is a part of a n-type substrate (12/14) and the p-type well (18) is formed in the n-type substrate (12/14) (see Salcedo, Figs.5A-5B and ¶ [0013]) (as claimed in claim 11);
wherein the n-type well (16) is a part of an n-type substrate (12/14) and the p-type (18) well is formed in the n-type substrate (12/14) (see Salcedo, Figs.5A-5B and ¶ [0013]) (as claimed in claim 25).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Kim, Rashed, and Salcedo to enable the n-type well (16) to be a part of a n-type substrate (12/14) and the p-type well (18) to be formed in the n-type substrate (12/14) as taught by Salcedo in order to obtain a protection device without gate reliability problems, a CMOS technology to be able to pass a high level of ESD current without latchup or damage, and operate and protect against ESD during extreme temperature conditions, variable pulse rise times and pulse widths, and that is reliable during very extreme operating conditions (see Salcedo, Figs.5A-5B and ¶ [0013]). 
Conclusion
23.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

24.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BITEW A DINKE whose telephone number is (571)272-0534. The examiner can normally be reached M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM KRAIG can be reached on (571)272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/BITEW A DINKE/Primary Examiner, Art Unit 2896